Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26, 2022.
Response to Amendment
The amendment filed May 26, 2022 has been entered. The Applicant cancelled claims 1-7 and 15-21, and added claim 22-28. Claims 8-14 and 22-28 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In paragraph 54, there is a block placeholder symbol
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 471, 472, and 473.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-10, 12-14, 23, and 27-28 are objected to because of the following informalities:  
In claim 8, “the groups” lacks proper antecedent basis and should read “the first number of groups”
In claim 8, “the same phase shifter” lacks proper antecedent basis and should read “a same phase shifter”
In claim 9, “the ceiling function” lacks proper antecedent basis and should read “a ceiling function”
In claim 10, “the equation” lacks proper antecedent basis and should read “an equation”
In claim 10, “the phase constant of the medium” lacks proper antecedent basis and should read “a phase constant of a medium”
In claim 12, “the respective phase shifter” lacks proper antecedent basis and should read “a respective phase shifter”
In claims 13-14, “an antenna array” lacks proper antecedent basis and should read “the antenna array”
In claim 23, “the other groups” lacks proper antecedent basis and should read “other groups”
In claim 27-28, “the phase centers” lacks proper antecedent basis and should read “phase centers”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "the radiating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the one group that does not comprise M radiating elements is arranged after the other groups”. It is unclear what is meant by “after the other groups”.
Claims 25 and 26 recites the limitation "the radiating elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “straight line” and renders it indefinite. 
Claim 28 inherits the deficiencies of claim 27.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 13-14, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US PGPUB 2016/0049728 A1), hereinafter known as Ho.
Regarding claim 8, Ho discloses (Fig. 4) an antenna array, comprising: N radiating elements (101-105), wherein N is an integer greater than or equal to three, wherein the N radiating elements are arranged linearly, wherein two adjacent radiating elements are separated substantially by an integer multiple of a first spacing ([0049], first spacing equals d/3); M phase shifters (141-143), wherein M is an integer greater than or equal to two and less than N; wherein the N radiating elements (101-105) are grouped into a first number of groups, wherein each of the groups comprises at least one and at most M adjacent radiating elements; wherein the N radiating elements (101-105) are connected to the M phase shifters (141-143) in such a way that: one radiating element is connected to at most one phase shifter; two sequential radiating elements connected to the same phase shifter are separated by a second spacing, the second spacing being substantially an integer multiple of M multiplied by the first spacing ([0049]).

    PNG
    media_image1.png
    750
    552
    media_image1.png
    Greyscale

Regarding claim 13, Ho further discloses a mobile communication device comprising an antenna array of claim 8 ([0003]).
Regarding claim 14, Ho further discloses A base station comprising an antenna array of claim 8.  ([0003]).
Regarding claim 25, Ho further discloses (Fig. 4) wherein the radiating elements (101-105) comprise either electromagnetic-wave radiating elements or mechanical-wave radiating elements. 
Regarding claim 26, Ho further discloses (Fig. 4) wherein the radiating elements (101-105) comprise an antenna or a sonar device.  
Regarding claim 27, Ho further discloses (Fig. 4) wherein each of the N radiating elements (101-105) comprises a phase center, and wherein the phase centers of the N radiating elements form a substantially straight line.  
Regarding claim 28, Ho further discloses (Fig. 4) wherein a distance between the phase centers of two adjacent radiating elements is substantially identical for all adjacent radiating elements ([0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Runyon et al. (US PGPUB 2005/0012665 A1), hereinafter known as Runyon.
Regarding claim 9, Ho does not specifically teach wherein the first number is the ceiling function of N divided by M.
However, Runyon teaches (Fig. 6B) wherein the first number is the ceiling function of N divided by M (16 radiating elements / 4 phase shifters = 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Runyon to include “wherein the first number is the ceiling function of N divided by M,” as taught by Runyon, for the purpose of improving range while considering simplicity and cost (see also [0051]).
Regarding claim 24, Ho does not specifically teach wherein all of the first number of groups comprise M radiating elements.
However, Runyon teaches (Fig. 6B) wherein all of the first number of groups comprise M radiating elements.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Runyon to include “wherein all of the first number of groups comprise M radiating elements,” as taught by Runyon, for the purpose of improving range while considering simplicity and cost (see also [0051]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Lou et al. (US PGPUB 2020/0112099 A1), hereinafter known as Lou.
Regarding claim 10, Ho does not specifically teach wherein the beamforming angle of the antenna array satisfies the equation of 
    PNG
    media_image2.png
    38
    187
    media_image2.png
    Greyscale
, where ξ is an integer multiplied by 360 degrees, d is the first spacing, and β is the phase constant of the medium in which radiation to or from the antenna array propagates.
However, Lou teaches (Fig. 6B) beamforming angle of the antenna array satisfies the equation of 
    PNG
    media_image2.png
    38
    187
    media_image2.png
    Greyscale
, where ξ is an integer multiplied by 360 degrees, d is the first spacing, and β is the phase constant of the medium in which radiation to or from the antenna array propagates ([0148]-[0157]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Lou to include “beamforming angle of the antenna array satisfies the equation of 
    PNG
    media_image2.png
    38
    187
    media_image2.png
    Greyscale
, where ξ is an integer multiplied by 360 degrees, d is the first spacing, and β is the phase constant of the medium in which radiation to or from the antenna array propagates,” as taught by Lou, for the purpose of improving signal quality (see also [0030]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Thompson et al. (US PGPUB 2010/0090902 A1), hereinafter known as Thompson.
Regarding claim 11, Ho does not specifically teach wherein a path length from at least one radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of a wavelength at an operating frequency.
However, Thompson teaches wherein a path length from at least one radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of a wavelength at an operating frequency ([0104]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Thompson to include “wherein a path length from at least one radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of a wavelength at an operating frequency,” as taught by Thompson, for the purpose of improving performance by creating a consistent reference phase shift (see also [0104]). Such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, Ho does not specifically teach wherein, for each of the N radiating elements, the path length from the radiating element to the respective phase shifter is substantially identical to or is substantially an integer multiple of the wavelength at the operating frequency.
However, Thompson teaches wherein, for each of N radiating elements, a path length from a radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of the wavelength at an operating frequency ([0104]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Thompson to include “wherein, for each of N radiating elements, a path length from a radiating element to a respective phase shifter is substantially identical to or is substantially an integer multiple of the wavelength at an operating frequency,” as taught by Thompson, for the purpose of improving performance by creating a consistent reference phase shift (see also [0104]). Such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Zimmerman et al. (US PGPUB 2020/0321697 A1).
Regarding claim 22, Ho does not specifically teach wherein all but one of the first number of groups comprise M radiating elements.
However, Zimmerman et al. (Fig. 4C) teaches wherein all but one of the first number of groups comprise M radiating elements (930 has two phase shifters, each group has two radiating elements except for the center group which has one radiating element).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Zimmerman et al. to include “wherein all but one of the first number of groups comprise M radiating elements,” as taught by Zimmerman et al., for the purpose of reducing complexity (see also [0144]).
Regarding claim 23, Ho does not specifically teach wherein the one group that does not comprise M radiating elements is arranged after the other groups and comprises fewer than M radiating elements.
However, Zimmerman et al. (Fig. 4C) teaches one group that does not comprise M radiating elements is arranged after the other groups and comprises fewer than M radiating elements (930 has two phase shifters, each group has two radiating elements except for the center group which has one radiating element).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna array of Ho with Zimmerman et al. to include “one group that does not comprise M radiating elements is arranged after the other groups and comprises fewer than M radiating elements,” as taught by Zimmerman et al., for the purpose of reducing complexity (see also [0144]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845